NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID KHAN,                                     No.    20-15202

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05548-RS

 v.
                                                MEMORANDUM*
JUSTIN ROGERS, Sergeant; et al.,

                Defendants-Appellees,

and

PINOLE POLICE DEPARTMENT,

                Defendant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      David Khan appeals pro se from the district court’s judgment dismissing as a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discovery sanction and for failure to comply with court orders his 42 U.S.C. § 1983

action alleging false arrest and other claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Ingenco Holdings, LLC v. Ace Am.

Ins Co., 921 F.3d 803, 821 (9th Cir. 2019) (dismissal as a discovery sanction under

Federal Rule of Civil Procedure 37); Yourish v. California Amplifier, 191 F.3d

983, 986 (9th Cir. 1999) (dismissal for failure to comply with a court order under

Federal Rule of Civil Procedure 41). We affirm.

      The district court did not abuse its discretion by dismissing Khan’s action

because Khan exhibited a pattern of noncompliance with court orders and engaged

in disruptive and evasive conduct at two depositions. See Ferdik v. Bonzelet, 963

F.2d 1258, 1260-61 (9th Cir. 1992) (setting forth factors for determining whether

an action should be dismissed as a sanction for failure to comply with a court

order); Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir. 1986) (“We

have repeatedly upheld the imposition of the sanction of dismissal for failure to

comply with pretrial procedures mandated by local rules and court orders.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Khan’s motion to transmit exhibit (Docket No. 12) is denied.

      AFFIRMED.


                                          2                                       20-15202